Caehoon, J.,
delivered the opinion of the court.
In this particular case we would not reverse because of the giving of the first instruction for the state. In many cases, however, a court might be compelled to reverse because of such a charge. We cannot see what that clause of the statutory definition of manslaughter in reference to killing in £ £ a cruel and unusual manner ’ ’ has to do with the case at°bar. Shooting a man with a pistol while the man, who was much the more powerful, was, according to the testimony of the defense, choking the slayer to death, can hardly be called ££ a cruel and un*454usual manner.” The second clause in the charge, under the statutory definition, about killing with a dangerous weapon was surely enough for the case, and the only one really applicable. Neither would we reverse in this case because of the giving of the third charge for the state, which defines a reasonable doubt as one for which “a reason can be given,” though we can easily conceive of cases where reversal should be necessary because of this. Definitions of reasonable doubt should not be risked on criminal trials. • Reasonable doubt is purely and simply a reasonable doubt. If is its own complete definition, and the accused is entitled to the verdict of twelve men, each of whom, on the whole evidence, must be free from any reasonable doubt in his own mind, not the mind of the prosecutor or the court; and he should be allowed to have his own conception of what a reasonable doubt is to him, not the prosecutor or the court; and he should not be under any legal compulsion to have to give, or be able to formulate and state, the reason which may raise a reasonable doubt in his mind- and conscience. . Suffice it to say that if he, in fact, have any, the accused is entitled absolutely to his vote on the verdict. But we must reverse because of the refusal of the twenty-first instruction asked by the defense. The killing was after preaching, on a Sunday, and after dispersal of the congregation except a party of young men remaining on the ground there. The accused had gotten in his buggy to go home, when he was jeered at by some of this party and subsequent developments resulted in the homicide. We intimate no opinion on the facts in evidence, but we do say that it was manifest error to refuse the defendant an instruction that he was not to be convicted of manslaughter because he had a pistol on his person, and attended the services with it, unless he had it with both a purpose to use it and to make occasion for its use. He was not on trial for carrying a concealed weapon, and he had given a reason for having it, which he was not bound to give.

Reversed and remanded.